         Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-11122-RGS

                            NOREEN BECHADE,

                                       v.

                       GOVERNER CHARLES BAKER,
                 in his official capacity as the Governor of the
                   Commonwealth of Massachusetts, et al.,

                    MEMORANDUM AND ORDER ON
                   DEFENDANTS’ MOTION TO DISMISS

                             September 23, 2020

STEARNS, D.J.

     Noreen Bechade filed this action against Charles Baker, in his official

capacity as Governor of the Commonwealth of Massachusetts; Monica

Bharel, in her official capacity as Commissioner of the Massachusetts

Department of Health; and Michael Flanagan, 1 in his official capacity as

Director of the Massachusetts Department of Labor Standards. She alleges

that the state mandate requiring individuals to wear masks in public settings

when social distancing is not feasible violates her rights under state law


     1 Bill McKinney served as Director of the Massachusetts Department of
Labor Standards when Bechade first filed her Complaint. Dkt # 1. Michael
Flanagan, however, has since replaced him. The court accordingly
substitutes Flanagan as a party in place of McKinney. See Fed. R. Civ. P.
25(d).
       Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 2 of 7



(Counts I and V) and the U.S. Constitution (Counts II, III, and IV).

Defendants move to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

For the following reasons, the court will allow their motion under Rule

12(b)(1).

                             BACKGROUND

      In January of 2020, the Centers for Disease Control and Prevention

reported the first case of COVID-19 in the United States. Since then, the

number of cases across the country has grown exponentially.            As of

September 21, 2020, for example, the United States reported over 6.8 million

confirmed COVID-19 cases and nearly 200,000 deaths.           United States

COVID-19 Cases and Deaths by State, Ctrs. for Disease Control &

Prevention,    https://covid.cdc.gov/covid-data-tracker/      (last    visited

September 22, 2020). That same day, Massachusetts alone reported 125,723

confirmed COVID-19 cases and 9,107 deaths. Dashboard of Public Health

Indicators,      Massachusetts        Dep’t       of       Pub.       Health,

https://www.mass.gov/doc/covid-19-dashboard-september-21-

2020/download (last visited September 22, 2020).

      On March 10, 2020, in response to the developing pandemic, Governor

Baker declared a State of Emergency in Massachusetts and began

implementing emergency measures to counteract the spread of the virus


                                     2
          Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 3 of 7



within the state. These measures included issuing a series of executive orders

requiring any individual over the age of two to wear a mask or face covering

in public settings when social distancing is not feasible, subject to certain

exemptions not relevant here. Violations of this requirement carry a penalty

of $300 per violation.

      Noreen Bechade, a resident of Massachusetts and the owner and

operator of Healthy Vibes Nutrition, LLC, filed suit in this court to challenge

the legality of the mask requirement. Defendants moved to dismiss on

August 5, 2020.

                                DISCUSSION

      Defendants move to dismiss under Rules 12(b)(1) and 12(b)(6). “When

faced with motions to dismiss under both 12(b)(1) and 12(b)(6), a district

court, absent good reason to do otherwise, should ordinarily decide the

12(b)(1) motion first.” Ne. Erectors Ass’n of the BTEA v. Sec’y of Labor, 62

F.3d 37, 39 (1st Cir. 1995). Accordingly, the court first turns its attention to

defendants’ arguments for dismissal under Rule 12(b)(1). 2

              a. Counts I and V, Eleventh Amendment

      Defendants move to dismiss Bechade’s state law claims (Counts I and




      2Because the court ultimately allows the Rule 12(b)(1) motion, it does
not address defendants’ arguments for dismissal under Rule 12(b)(6).
                                     3
       Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 4 of 7



V) on sovereign immunity grounds, arguing that the Eleventh Amendment

bars suit in federal court. Bechade appears to concede this point. Pl.’s Opp’n

at 20 [Dkt # 19]. The court therefore allows the portion of defendants’

motion seeking dismissal of Counts I and V.

            b. Counts II, III, and IV, standing

      Defendants move to dismiss Bechade’s remaining claims (Counts II,

III, and IV) on standing grounds. To establish standing to bring a claim in

federal court under Article III of the Constitution, a plaintiff must show that

(1) she has suffered an “injury in fact”; (2) her injury is “fairly traceable to

the challenged action of the defendant”; and (3) her injury is likely to “be

redressed by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-181 (2000); see also Murphy v.

United States, 45 F.3d 520, 522 (1st Cir. 1995), quoting Taber Partners, I v.

Merit Builders, Inc., 987 F.2d 57, 60 (1st Cir. 1993) (“The party invoking the

jurisdiction of a federal court, carries the burden of proving its existence.”).

An “injury in fact” is an injury “that is (a) concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical.” Id. at 180. The first

requirement, particularity, “demands that a plaintiff must have personally

suffered some harm.” Katz v. Pershing, LLC, 672 F.3d 64, 71 (1st Cir. 2012).

The second requirement, actuality or imminence, “ensures that the harm has


                                       4
       Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 5 of 7



either happened or is sufficiently threatening; it is not enough that the harm

might occur at some future time.” Id.

      After reviewing the Complaint, and accepting all well-pled factual

allegations as true, see Fothergill v. United States, 566 F.3d 248, 251 (1st Cir.

2009), the court determines that Bechade has not sufficiently pled the

existence of an injury in fact. She alleges variously that the mask mandate

“force[s] people to cover a large part of their faces”; “force[s] individuals,

including employees, to wear masks”; “renders individuals, including

employees, subject to punishments for each violation”; “invade[s]

[Bechade’s] constitutional right to privacy by forcing her to wear a facial

covering, and by forcing her to force her employees to wear them”; “violate[s]

[Bechade’s] Fourteenth Amendment Rights by depriving her of her right to

privacy without Due Process”; “force[s] individuals to wear facial

covering[s]”; “forces healthy individuals to make medical choices by

requiring the wearing of a facial covering when in public”; and “force[s]

individuals to cover their faces.” Compl. ¶¶ 49, 66, 67, 71, 72, 76, 79, 84. She

does not, however, allege that she has personally been forced to wear a mask

or to require her employees to wear a mask on any occasion. She thus has




                                       5
         Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 6 of 7



not established that she suffered any concrete and particularized injury with

respect to the mask requirement. 3 See Katz, 672 F.3d at 71.

     In her oppositional briefing, Bechade suggests that the mask

requirement personally impacts her because the executive orders “threaten

fines if she were to live her life as she wants.” Pl.’s Opp’n at 4. As noted

above, however, the Complaint does not allege any instance in which

Bechade was forced to wear a mask or was otherwise unable “to live her life

as she wants.”

     To the extent Bechade instead means to suggest that her injury is the

general threat of fine that she faces for noncompliance with the mask

requirement, the Court finds this harm insufficient to establish standing.

Every resident of Massachusetts faces this same general threat of

enforcement, and Bechade fails to plead any individual desire or intention to

violate the mask requirement which might distinguish her from other

residents. See Katz, 672 F.3d at 71.    She thus has not shown that such a

threat is concrete and particularized to her or actual or imminent.




     3 The court does not express any opinion as to whether an allegation
that Bechade was personally forced to wear a mask or to require her
employees to wear a mask would suffice to establish an injury in fact for
standing purposes. It merely concludes that, under these circumstances,
Bechade has not shown that she suffered a concrete and particularized injury
absent such an allegation.
                                    6
       Case 1:20-cv-11122-RGS Document 24 Filed 09/23/20 Page 7 of 7



     In sum, Bechade has not shown that the mask requirement caused her

any concrete and particularized or actual or imminent harm. She pleads

nothing more than disagreement with the policy underlying adoption of the

requirement, and precedent is clear that “[a] mere interest in an event—no

matter how passionate or sincere the interest and no matter how charged

with public import the event—will not substitute for an actual injury.” See

United States v. AVX Corp., 962 F.2d 108, 114 (1st Cir. 1992). The court

accordingly allows the motion to dismiss Counts II, III, and IV.

                                 ORDER

     For the foregoing reasons, the motion to dismiss under Rule 12(b)(6)

is ALLOWED.



                                   SO ORDERED.

                                   /s/ Richard G. Stearns____ _____
                                   UNITED STATES DISTRICT JUDGE




                                     7
